TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00548-CV



   M&M Orthodontics P.A.; Harlingen Family Dentistry; Westmoreland Dental, P.A.;
   Westmoreland Dental of Garland, P.C.; Westmoreland Dental & Orthodontics, P.A.;
       Scottie H. Nguyen, DDS; and Westmoreland Dental, P.C., LLC, Appellants

                                                 v.

Texas Health and Human Services Commission; Dr. Kyle Janek, In His Official Capacity
   as the Executive Commissioner of Texas Health and Human Services Commission;
Carole Hurley, Chief Administrative Law Judge for the Texas Health and Human Services
 Commission; Judge Keith Grantham of the Appeals Division Texas Health and Human
Services Commission; and Rick Gilpin, Administrative Law Judge of the Appeals Division
               Texas Health and Human Services Commission, Appellees


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345 JUDICIAL DISTRICT
         NO. D-1-GN-14-001109, HONORABLE TIM SULAK, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants Westmoreland Dental, P.A., Westmoreland Dental of Garland, P.C.,

Westmoreland Dental & Orthodontics, P.A., Scottie H. Nguyen, DDS, and Westmoreland Dental,

P.C., LLC (collectively, Westmoreland) have filed an unopposed motion requesting that their appeals

be dismissed. We grant the motion and dismiss Westmoreland’s appeal. See Tex. R. App. P.

42.1(a)(1).

               We further amend the style of the case, as follows, to correctly reflect the remaining

parties to the appeal:
             M&M Orthodontics P.A. and Harlingen Family Dentistry, Appellants

                                               v.

Texas Health and Human Services Commission; Dr. Kyle Janek, In His Official Capacity as the
  Executive Commissioner of Texas Health and Human Services Commission; Carole Hurley,
   Chief Administrative Law Judge for the Texas Health and Human Services Commission;
Judge Keith Grantham of the Appeals Division Texas Health and Human Services Commission;
 and Rick Gilpin, Administrative Law Judge of the Appeals Division Texas Health and Human
                               Services Commission, Appellees


              It is ordered this October 16, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin




                                                2